 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         DARYN INGRAM, et al.,                        CASE NO. C18-1236JLR

11                              Plaintiffs,             MINUTE ORDER
                  v.
12
           BRINDERSON, L.P., et al.,
13
                                Defendants.
14

15         The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17          The court has reviewed Defendant Brinderson, LLC’s (“Brinderson”) response to

18   the court’s September 19, 2018, order to show cause. (Resp. (Dkt. # 13); OSC (Dkt.

19   # 12).) The court finds that Brinderson has adequately addressed the concerns the court

20   //

21   //

22   //


     MINUTE ORDER - 1
 1   identified in the order to show cause and therefore DIRECTS the Clerk to issue an order

 2   regarding initial disclosures and a joint status report.

 3          Filed and entered this 12th day of October, 2018.

 4
                                                   WILLIAM M. MCCOOL
 5                                                 Clerk of Court

 6                                                 s/ Ashleigh Drecktrah
                                                   Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
